Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is responsive to the preliminary amendment filed on 5/20/2020.

Examiner’s Amendment 
In response to communication with applicant’s correspondent of record, Thomas Champagne, Reg# 36,478, the application has been amended as follows: 
LISTING OF CLAIMS:
Claims 1-58 (Cancelled).
59. (Original) A method of obtaining access to a digital asset by a user at a user computer, comprising: 
obtaining a registered storage device, a secondary key sequence, and a key-sequence rule, from a distribution outlet, wherein the registered storage device includes a unique device identifier and a dedicated asset browser; 
connecting the registered storage device to a port of the user computer; 
accessing, by the user, a key-sequence web page associated with the digital asset and an primary key sequence; 

generating a string variable corresponding to the entered user key sequence; 
selecting the key-sequence hyperlink; 
transmitting the string variable, the device identifier, an IP address of the user computer, and a URL of the key-sequence web page to the distribution outlet in response to selection of the key-sequence hyperlink; 
validating the string variable and the device identifier at the distribution outlet; 
displaying an asset acquisition web page at the user computer, only if the string variable and the device identifier validated positively, wherein the asset acquisition web page includes an asset hyperlink; 
selecting, by the user, the asset hyperlink; 
transferring the digital asset to the user computer in response to selection of the asset hyperlink, wherein the digital asset includes a program file and a content file; 
storing the digital asset to the user computer, only if the device identifier corresponds to a file code included in at least one of the program file and the content file; 
selecting the stored digital asset; 
merging the program file and the content file in response to selection of the stored digital asset; and 
presenting the digital asset to the user via the dedicated asset browser. 


61. (Original) The method of claim 59, wherein obtaining a registered storage device includes: connecting a storage device at a port of the user computer; connecting the user computer for communication with a distribution outlet server; reading the unique device identifier of the storage device at the distribution outlet server; and associating, by the distribution outlet, the unique device identifier of the storage device with the user and with the secondary key sequence. 
62.  (Original) The method of claim 59, further comprising storing the string variable in RAM at the user computer. 

63.  (Original) The method of claim 59, wherein: entering, by the user at the key-sequence web page according to the key-sequence rule, a user key sequence including elements of the secondary key sequence and elements of the primary key sequence, thereby revealing a key-sequence hyperlink includes revealing a series of key-sequence hyperlinks as the user key sequence is entered: and selecting the key-sequence hyperlink is selecting a correct one of the series of key-sequence hyperlinks. 
64. (Original) The method of claim 59, further comprising requiring payment from the user before downloading the digital asset to the user computer in response to selection of the asset hyperlink. 

66. (Original) The method of claim 59, wherein the program file and the content file are first and second JavaScript programs. 
67. (Original) The method of claim 66, wherein the dedicated asset browser includes a unique JavaScript engine configured to prevent copying of the contents of RAM of the user computer. 
Claims 68-80 (Cancelled).


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or fairly suggest, upon a user, in communication with a registered storage device, entering a string of data corresponding to requested digital data, at the key-sequence web page according to a determined key-sequence rule, the user key sequence including elements of the secondary key sequence and elements of the primary key sequence, via determining a key-sequence hyperlink; creating a string variable corresponding to the entered user key sequence;  selecting the key-sequence hyperlink; send the string variable, the device identifier, an IP address of the user computer, and a URL of the key-sequence web page to a distribution outlet in response to selection of the key-sequence hyperlink; upon validating the string variable and the device identifier at the distribution outlet; displaying an asset acquisition claims 59-67.  
The closest related prior art are cited to state the general state of the art and are not considered to teach the distinguishing features noted above. The prior art includes:
(i) 	US Pat Erofeev et al (US 9,734,348), which teaches registering client devices for access to requested file data by allowing file access via a plurality of encryption rules;
(ii) 	US PG Pub Wanget al (US 2015/0271179), which discloses implementing partial URL signing corresponding to URLs associated with user-requested content for ensuring URL validation before sending the device to the requesting user;
(iii) 	NPL document "A Very Small RSA Encryption Example" – Humberto Ortiz-Zuazaga, University of Puerto Rico - Río Piedras, 11/18/2015; and
Compiling Remote Files: Redefining Electronic Document Management System Infrastructure (CReED)" – Alberto et al, College of Information Technology Education Technological Institute of the Philippines, 2009 International Conference on Information and Multimedia Technology, 12/16/2009.

After thorough review of related prior art, the application has been deemed allowable because of the limitations of, upon a user, in communication with a registered storage device, entering a string of data corresponding to requested digital data, at the key-sequence web page according to a determined key-sequence rule, the user key sequence including elements of the secondary key sequence and elements of the primary key sequence, via determining a key-sequence hyperlink; creating a string variable corresponding to the entered user key sequence;  selecting the key-sequence hyperlink; send the string variable, the device identifier, an IP address of the user computer, and a URL of the key-sequence web page to a distribution outlet in response to selection of the key-sequence hyperlink; validating the string variable and the device identifier at the distribution outlet; displaying an asset acquisition web page at the user’s device, only if the string variable and the device identifier validated positively, wherein the asset acquisition web page includes an asset hyperlink; wherein the user selects the hyperlink corresponding to the digital asset; transferring the digital file to the user’s device upon the selection of asset’s hyperlink, the asset including a program file and a content file; only storing the digital asset to the user computer, upon determination that the device identifier corresponds to a file code that is included in at least the program file and/or the content file; selecting the stored digital asset upon the determination that the device identifier corresponds to a file code that is included in at least the program file and/or the content file; and merging the program file .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20220222